DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Office Action is in response to Applicant’s amendments/remarks filed 10/25/21.  Claims 32, 40, 42-45 were amended; claims 1-31 were cancelled.  Claims 32-45 are presently pending and are presented for examination.

Response to Arguments
Applicant’s arguments, see page 5 of Remarks, filed 10/25/21, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see pages 5-6 of Remarks, filed 10/25/21, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn.
Applicant’s arguments, see page 6 of Remarks, filed 10/25/21, with respect to the objection to claim 42 have been fully considered and are persuasive.  The objection to claim 42 has been withdrawn.
Applicant’s arguments, see page 6 of Remarks, filed 10/25/21, with respect to the rejections of claims 32-45 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 32-45 under 35 U.S.C. 112(b) have been withdrawn.

Allowable Subject Matter
Claims 32-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 32-45,
Specifically, newly amended independent claim 32 recites:
“A laundry treating apparatus comprising: 
a cabinet; 
a drawer adapted to be drawn from the cabinet; 
a tub provided in the drawer to store water; 
a drum rotatably provide in the tub to receive laundry; 
a motor mounted on a bottom surface of the tub; 
a rotating shaft configured to penetrate the bottom surface of the tub to connect the motor to the drum; 
a heat sump protruding downwardly from a bottom surface of the tub, and having a first side surface provided with an insertion hole into which a heater is inserted so as the heater is received in a space provided therein; 
a drainage part connected to a lower portion of a second side surface of the heat sump opposite to the first side surface of the heat sump and configured to drain the water from the heat sump to the outside of the tub; and 
a drainage pipe fluidly connected to the drainage part to guide the water discharged from the heat sump to the outside of the cabinet, 
wherein the drainage part is a pipe extended from the heat sump along a direction parallel to a bottom surface of the cabinet.” [emphasis added]
Kim (US Pat. 6,618,887), Sargeant (US Pat. 5,470,142), and Choi (US Pub. 2006/0086380).  In particular, none of the available prior art discloses the configuration of the heat sump, heater, and drainage part in combination with all other elements/features specifically defined by independent claim 32.  Upon an updated search, prior art reference Lyu (US Pub. 2004/0083770) discloses a laundry treating apparatus comprising: a cabinet (10); a tub (20) provided in the cabinet to store water; a drum (30) rotatably provide in the tub to receive laundry; a motor (40) mounted on a bottom surface of the tub; a rotating shaft configured to penetrate the bottom surface of the tub to connect the motor to the drum [Fig. 1; ¶0029]; a heat sump (110) protruding downwardly from a bottom surface of the tub, and having a first side surface provided with an insertion hole (130) into which a heater (120) is inserted so as the heater is received in a space provided therein; and a drainage part (113) located in a bottom wall of the sump adjacent to the insertion hole configured to drain the water from the heat sump to the outside of the tub [Fig. 2-4; ¶0033-¶0034].  However, Lyu does not disclose that the drainage part (113) is connected to a lower portion a second side surface of the heat sump opposite to the first side surface of the heat sump (wherein the first side surface is provided with insertion hole 130) and wherein the drainage part is a pipe extended from the heat sump along a direction parallel to a bottom surface of the cabinet.  To the contrary, Lyu teaches that the drainage part (113) is located in a bottom wall of the heat sump and extends along a direction perpendicular to a bottom surface of the cabinet.  Additionally, Lyu is not a drawer-type laundry treating apparatus as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711